DETAILED ACTION
Claim Status
Claims 1-10 are pending and under current examination. 

Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 06/02/2021 and 10/13/2021 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Though it is clear that claim 4 at line 4 is a selection from only two alternatives KCL and NaCl, claim 4 at line 4 should recite tonicity regular selected from the group consisting of NaCl and KCl  and at line 5 should recite regulator selected from the group consisting of as line 5 appears to be missing the word selected before the from. Appropriate correction is required.

Claim Rejections - 35 USC § 112 (a) (scope of enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enable for treating viral infections does not reasonably provide enablement for preventing viral infections. The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation. MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include: 
(A) The nature of the invention. Claim 1 encompasses chlorine dioxide in aqueous solution, for use as an antiviral agent in the prevention of viral infections of the human or animal body caused by SARS-CoV-2 coronaviruses. 
(B) The breadth of the claims. Prevention is suggested to include a level of protection against, up to and including complete protection against the development of a disease or condition which is unsupported by the disclosure. Giving the claims their broadest reasonable interpretation prevention includes any measure taken prior to the onset or occurrence of a disease or condition inclusive of coronaviruses, which precludes its coming into existence, absolutely and in all cases. Therefore, preventing viral infection of the human or animal body caused by SARS-CoV-2 coronaviruses is unreasonably broad.  
(C) The level of predictability in the art.  “Preventing” connotes an absolute absence of a condition which cannot reasonably be achieved with regard in medicine generally, with few exceptions (such as vaccines known to prevent the development of pathogen-borne illnesses (e.g. measles). To date, even COVID-19 vaccines are not 100% effective in preventing infection as some people can catch a breakthrough infection, see CDC (attached as 892). In addition, there is no definitive method by which to determine whether a patient will develop viral infections, thus, be in need of preventive therapy. This is distinguished from preventing the relapse or recurrence of certain conditions, in which case an objective basis may exist to identify patients at risk of disease, and could reasonably be construed as treatment. Prior to the initial onset or occurrence, however, even if a patient can be identified as having known risk factors for a condition, there is no certainty that the patient would in fact develop the condition. Further, the failure of a disease or condition to develop cannot reliably be attributed to the claimed aqueous chlorine dioxide solution. The non-development of SARS-CoV-2 coronaviruses may be due to other factors such as lifestyle, or genetics. In this sense, in the context of preventing viral infections caused by SARS-CoV-2 coronaviruses, the level of unpredictability is extremely high. Thus, the state of the art suggests that no treatment can be successfully given to completely prevent coronavirus. Rather, lifestyle changes could lessen or minimize the chances of being infected with SARS-CoV-2 coronaviruses, however there is no complete protection from the condition from ever occurring. 
 (D) The quantity of experimentation needed to make or use the invention. Because "preventing” a condition by the administration of an active agent cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation.
Accordingly, it is noted that claims 1-10 lack scope of enablement for prevention of SARS-CoV-2 coronaviruses. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites chlorine dioxide solution according to claim 1 characterized in that it is free from chlorate ions, hydrochloric acid, and gaseous chlorine in the ready-to-use state or contains these components in a concentration of at most 1 % of the chlorine dioxide concentration. Claim 3 recites the limitation "these components".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if “these components” refer to the chlorate ions, the hydrochloric acid, or the gaseous chlorine in the ready to use state in the alternative to one another each individually being present no more than 1%, or if the recitation of “these components” requires all to be at most 1% by weight. 
Claim 5 recites for the Markush “contained from the group of”. Contained is synonymous to comprising and is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (e.g. "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. Furthermore, claim 5 recites the solution according to claim 4, characterized in that as a non-ionic tonicity regulator at least one mono or disaccharide is contained. Here, it is unclear if the non-ionic tonicity regular of claim 5 is added in addition to the regulator of claim 4, or is narrowing the non-ionic tonicity regulators required by claim 4 because the claim recites “a non-ionic tonicity regulator” and “at least one mono- or disaccharide is contained” instead of “the non-ionic tonicity regulator.” It is unclear if at least one monosaccharide or disaccharide and at leat one low molecular weight polyol includes the same polyols and monosaccharides or disaccharides of claim 4 or if these are meant to be in addition to the ones recited in claim 4. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation for use in the disinfection of room air, and the claim also recites in particular in-patient rooms and treatment rooms in hospitals and similar sanitary facilities which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 7 is also indefinite for the recitation of similar sanitary facilities as the metes and bounds cannot readily be ascertained for what constitutes a “similar” facility and the specification does not clarify the ambiguity for what facilities constitute “similar” ones. 
Claim 10 recites pharmaceutical composition based on the chlorine dioxide solution according to claim 1. The phrase “based on” renders the claim indefinite because it is unclear if claim 10 requires all the limitations (i.e. components) required by claim 1 or not. It is unclear if claim 10 requires additional ingredients not present in claim 1 as the composition does not refer back to the chlorine dioxide solution of claim 1 but is rather “based on” the composition of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(2) as being anticipated by Kalcker (WO2018/185346-see IDS filed on 6/2/2021).
Regarding the 102(a)(2) rejection, the applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. Examiner notes however that the reference is also still available as prior art under 102(a)(1).
Kalcker teaches aqueous chlorine dioxide solutions that are pyrogen free and sterile having 5-1000 mg/l (ppm) dissolved chlorine dioxide, a tonicity regulator, optionally a pH regulator in the form of a pH buffers system that adjusts the pH to 7.3-7.5, see abstract and claim 1-5. The formulation can further contain DMSO or MSM and is free of chlorate ions, hydrochloric acid and gaseous chlorine, see abstract. The tonicity agent can include disaccharides comprising glucose, fructose, sucrose or mannose, see claim 5. The compositions are applied orally or topically to treat viral infection of humans, see claims 4 and 9. 
	Claims 1-10 are directed to chlorine dioxide aqueous solutions or a pharmaceutical composition comprising chlorine dioxide aqueous solution. The recitation of “for use as an antiviral agent in the prevention and/or therapeutic treatment”, “for use in the disinfection of surfaces including human skin”, and “for use in the disinfection of room air, in particular in patient rooms and treatment rooms in hospitals and similar sanitary facilities”, adapted for oral use, adapted as an isotonic solution for injection or infusion, and for use as a therapeutic agent in the oral and/or parenteral, systemic treatment of viral infections of the human or animal body caused coronaviruses of type SARS-CoV-2, are all recitations of the intended use of the claimed composition which hold little patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the prior art structure which expressly teaches chlorine dioxide aqueous solutions is capable of performing. the intended use as the prior art has the same structure as the claimed composition. 
Conclusion
Currently no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619